MOTION TO DISMISS
DOMENGEAUX, Judge.
This matter is before us at this time on a motion to dismiss the appeal taken by plain*1096tiff from a judgment rendered below sustaining defendants’ declinatory exception of venue and transferring plaintiff’s suit to the Fifteenth Judicial District Court for the Parish of Lafayette.
On January 4, 1980, plaintiff, James Carpenter, filed suit against defendants, Donald Lee Williams and Joe Renda Sue Williams, seeking specific performance of a contract to sell a certain home and lot in Calcasieu Parish.
In response to the suit, defendants, residents of Lafayette Parish, filed a declinato-ry exception contending • that the Fourteenth Judicial District Court in Calcasieu Parish was not a court of proper venue.
Following a hearing on the exception, the trial judge rendered judgment maintaining the declinatory exception of venue and transferring the proceedings to the Fifteenth Judicial District Court for the Parish of Lafayette. Plaintiff perfected an appeal from this ruling. In response to plaintiff’s appeal, defendant filed the instant motion to dismiss.
C.C.P. art. 2083 provides:
“An appeal may be taken from a final judgment rendered in causes in which appeals are given by law whether rendered after hearing or by default, and from an interlocutory judgment which may cause irreparable injury.”
In Ford, Bacon & Davis Construction Company v. Doga, 365 So.2d 1143, (La.App. 3rd Cir. 1978) this court stated:
“A judgment which sustains an exception to venue is an interlocutory judgment which may not be appealed without a showing of irreparable injury. Hobbs v. Fireman's Fund American Ins. Cos., 293 So.2d 608 (La.App. 3rd Cir. 1974), writ den. 296 So.2d 832; Broussard v. Liberty Mutual Ins. Co., 204 So.2d 714 (La.App. 3rd Cir. 1967); Thibaut v. Thibaut, 346 So.2d 809 (La.App. 1st Cir. 1977). LSA-C.C.P. Art. 2083.”
In the present action, appellant has not shown that he will suffer any irreparable harm as a result of the court’s ruling sustaining the declinatory exception of venue. Having failed to show any irreparable harm, plaintiff’s appeal from the interlocutory order must be dismissed at his costs. The appellees’ motion to dismiss is granted.
APPEAL DISMISSED.